Title: To Thomas Jefferson from George Tod, 2 June 1805
From: Tod, George
To: Jefferson, Thomas


                  
                     Sir.—
                     Youngstown, Trumbull County. Ohio.June 2d. AD 1805.
                  
                  Herewith is sent you a letter from Samuel Huntington Esquire, the chief judge of this State. Should it make on your mind, an impression favorable to myself, it will give me pleasure; and should you think proper to confer on me the appointment, which he has found inconvenient to accept, I trust you will find your confidence not misplaced.—
                  With great sincerity and respect I am Sir your very humble Servant.
                  
                     George Tod 
                     
                  
               